COHEN, Justice,
dissenting.
The majority makes two holdings with which I disagree. Therefore, I respectfully dissent.
The first holding is that Walling was not entitled to the injunction placing him in complete control of the business because he did not plead for specific performance of the option contact. While Walling’s pleadings did not request specific performance, *585Metcalfe did not object in the trial court, and has not brought a point of error to this court, attacking the injunction for that reason. Under these circumstances, I would hold that the issue of specific performance was tried by consent, under Tex.R.Civ.P. 67.
Second, the majority holds that, “If we can rule on an accelerated appeal in which no briefs have been filed, by extension, we can rule on issues in accelerated appeals that were not raised in briefs.” I disagree for two reasons. First, we may rule in cases without briefs only when, under Tex. R.App.P. 42(c), we “allow the case to be submitted without briefs.” We have not allowed this case to be submitted without briefs. No party requested that, and we did not order it. This case was submitted with briefs; thus, the issue is whether in a case where briefs have been filed, we can reverse a judgment for a reason not raised in a point of error. The Supreme Court has held that we cannot. San Jacinto River Auth. v. Duke, 783 S.W.2d 209, 210 (Tex.1990); Vawter v. Garvey, 786 S.W.2d 263, 264 (Tex.1990).
I agree with the majority that Walling should have requested specific performance of the option, if he expected an injunction putting him in control of the business. It was appellant’s burden, however, to raise this complaint in the trial court, under Tex.R.App.P. 52(a), and in this court, under Tex.R.App.P. 74(d), (f). As we said on another occasion, “We do not represent the appellant; therefore, it is inappropriate that we “look” for error.” Henry S. Miller Management Corp. v. Houston State Assoc., 792 S.W.2d 128, 134 (Tex.App.—Houston [1st Dist.] 1990, writ denied) (op. on reh’g). Neither do we represent the appellant in this case. Therefore, I would not reach out to reverse this case for reasons not mentioned in the trial court or here;
I would affirm the judgment.